107 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alexander LEON, Plaintiff-Appellant,andElliot H. Leon;  Helen H. Leon, Plaintiffs,v.LOS ANGELES SUPERIOR COURT;  Virginia L. Hancock;  Ronald E.Gue;  Juelann K. Cathey;  Robert W. Zakon;  PaulaGavin;  Judith M. Ashmann;  William A.MacLaughlin, Defendants-Appellees.
No. 95-56854.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Alexander Leon appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated during child custody proceedings in the Los Angeles Superior Court.  We affirm for the reasons stated by the district court in its Order filed on November 29, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Leon's motion for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3